              Case 5:16-cv-04955-LHK Document 382 Filed 03/17/21 Page 1 of 3



 1   JENNER & BLOCK LLP
     Dean N. Panos (admitted pro hac vice)
 2   dpanos@jenner.com
     353 N. Clark Street
 3
     Chicago, IL 60654-3456
 4   Phone:       (312) 222-9350
     Facsimile: (312) 527-0484
 5
     JENNER & BLOCK LLP
 6   Kate T. Spelman (Cal. Bar No. 269109)
 7   kspelman@jenner.com
     Alexander M. Smith (Cal. Bar No. 295187)
 8   asmith@jenner.com
     633 West 5th Street, Suite 3600
 9   Los Angeles, CA 90071-2054
     Phone:       (213) 239-5100
10
     Facsimile: (213) 239-5199
11
     Attorneys for Defendant
12   Kellogg Sales Company
13   (additional counsel on signature page)
14

15                                     UNITED STATES DISTRICT COURT
16                                   NORTHERN DISTRICT OF CALIFORNIA
17

18   STEPHEN HADLEY, et al., on behalf of              Case No. 5:16-cv-04955 LHK
     himself, all others similarly situated, and the
19   general public,                                   The Honorable Lucy H. Koh
20                                                     JOINT STIPULATION AND [PROPOSED]
                                    Plaintiffs,
                                                       ORDER TO MODIFY DATE OF HEARING
21                                                     ON MOTION FOR PRELIMINARY
            v.
                                                       APPROVAL
22
     KELLOGG SALES COMPANY,
23
                                    Defendant.
24

25

26

27

28

                                  JOINT STIPULATION AND [PROPOSED] ORDER
                      TO MODIFY DATE OF HEARING ON MOTION FOR PRELIMINARY APPROVAL
              Case 5:16-cv-04955-LHK Document 382 Filed 03/17/21 Page 2 of 3



 1                                             JOINT STIPULATION
 2                  WHEREAS:

 3          (1)     On March 10, 2021, Plaintiffs filed a motion for preliminary approval of the parties’ class-

 4   wide settlement (ECF No. 377);

 5          (2)     At the Court’s direction, Plaintiffs noticed that motion for hearing on May 20, 2021;

 6          (3)     Kellogg’s lead counsel, Dean Panos, recently learned of a scheduling conflict that will

 7   preclude him from attending the hearing on May 20, 2021;

 8          (4)      In light of that conflict, Kellogg’s counsel requested, and Plaintiffs’ counsel agreed, to

 9   continue the hearing on Plaintiffs’ motion for preliminary approval from May 20, 2021 to June 3, 2021,
10   the first Thursday on which all parties are available, or the first hearing date available thereafter;

11          (5)      To the extent it is more convenient for the Court, the parties also do not object to the Court

12   advancing the hearing to a date before May 20, 2021;

13          THEREFORE, IT IS STIPULATED AND AGREED THAT, subject to the Court’s approval, the

14   hearing on Plaintiffs’ motion for preliminary approval be continued from May 20, 2021 to June 3, 2021

15   (or the first hearing date available thereafter), or advanced to a date prior to May 20, 2021.

16

17
     IT IS SO STIPULATED AND AGREED:
18

19
      Dated: March 17, 2021                                     JENNER & BLOCK LLP
20
                                                                By: /s/ Dean N. Panos
21                                                                      Dean N. Panos
22                                                              Attorneys for Defendant
                                                                Kellogg Sales Company
23

24

25

26

27

28
                                                     1
                                  JOINT STIPULATION AND [PROPOSED] ORDER
                      TO MODIFY DATE OF HEARING ON MOTION FOR PRELIMINARY APPROVAL
               Case 5:16-cv-04955-LHK Document 382 Filed 03/17/21 Page 3 of 3



 1       Dated: March 17, 2021                                LAW OFFICE OF JACK FITZGERALD, P.C.1
 2                                                            By: /s/ Jack Fitzgerald
                                                                      Jack Fitzgerald
 3

 4                                                            Attorneys for Plaintiffs
                                                              Stephen Hadley, Melody DiGregorio, Eric
 5                                                            Fishon, Kerry Austin, and Nafeesha Madyun

 6

 7

 8                                            [PROPOSED] ORDER

 9            Pursuant to stipulation and good cause appearing therefor, the Court hereby CONTINUES the

10   hearing on Plaintiffs’ motion for preliminary approval until _____________, 2021, at 2:00 p.m.

11

12   IT IS SO ORDERED:

13

14   Dated: ______________, 2021                           ____________________________________
                                                                 The Honorable Lucy H. Koh
15
                                                                 United States District Judge
16

17

18

19

20
21

22

23

24

25

26

27   1
       In compliance with Local Rule 5-1(i)(3), I, Dean N. Panos, hereby attest that concurrence in the filing of
28   this document has been obtained from signatory Jack Fitzgerald.
                                                     2
                                  JOINT STIPULATION AND [PROPOSED] ORDER
                      TO MODIFY DATE OF HEARING ON MOTION FOR PRELIMINARY APPROVAL
